DETAILED ACTION
         Priority
Receipt is acknowledged of a 371 of international PCT application.
Response to Amendment
Applicant’s amendment to the specification changing the title of invention to a more descriptive title “Power Conversion Device Including Cooling Components” acknowledged and recorded. Therefore the specification objection previously set forth in the non-final office action dated 10/07/2021 has been withdrawn. 
Applicant’s amendment to Claims 11, 22-26 and 30 has overcome each and every Claim objection previously set forth in the non-final office action dated 10/07/2021. Therefore, the Claim objection has been withdrawn.
The Applicant originally submitted Claims 11-30 in the application. In the present response, the Applicant amended Claims 11, 22-26 and 28-30. Accordingly, Claims 11-30 are currently pending in the application.
Response to Arguments
Applicant’s arguments filled 12/17/2021, with respect to rejection of Claim 11 under 35 U.S.C. § 103 have been fully considered and are persuasive. Therefore, the rejections based on the prior Claims have been overcome. 

     Allowable Subject Matter

Claims 11-30 are allowed.

With respect to Claims 11-30, the allowability resides in the overall structure of the device as recited in independent Claim 11 and at least in part because Claim 11 recites, “the heat dissipating portion includes a first end portion extending in the horizontal direction, and a second end portion extending in a vertical direction and passing through a gap between the substrate and the housing in the vertical direction”.
 The aforementioned limitation in combination with all remaining limitations of Claim 11 are believed to render said Claim 11 and all Claims dependent therefrom (Claims 12-30) patentable over the art of record. 
The closest art of record is believed to be that of Sakai (US 2017/0295662 – hereafter “Sakai”).
While Sakai Fig 10 teaches many of the limitations of Claim 11 as per non-final office action dated 10/07/2021, neither Sakai, nor any other art of record, either alone or in combination, teach or suggest the above mentioned limitation of Claim 11.
Any comment considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submission should be clearly labeled “Comments on Statement of Reasons for Allowance”.
                                                               Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIR JALALI whose telephone number is (303)297-4308.  The examiner can normally be reached on Monday - Friday 8:30am - 5:00pm, Mountain Time. If attempts to reach the examiner by telephone are unsuccessful, the 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AMIR A JALALI/Examiner, Art Unit 2835        

/ZACHARY PAPE/Primary Examiner, Art Unit 2835